HALL, Judge,
dissenting.
¶ 25 Before its recent amendment, Article 2, Section 22(A) provided:
All persons charged with crime shall be bailable by sufficient sureties, except for:
1. Capital offenses, sexual assault, sexual conduct with a minor under fifteen years of age or molestation of a child under fifteen years of age when the proof is evident or the presumption great.
2. Felony offenses committed when the person charged is already admitted to bail on a separate felony charge and where the proof is evident or the presumption great as to the present charge.
3. Felony offenses if the person charged poses a substantial danger to any other person or the community, if no conditions of release which may be imposed will reasonably assure the safety of the other person or the community and if the proof is evident or the presumption great as to the present charge.[1]
The majority contends that Heath was not “admitted to bail” when she committed a subsequent felony offense while released on her own recognizance for her previous felonies and therefore holds that her release from custody is not prohibited by Section 22(A)(2). I respectfully disagree. In my *124opinion, a defendant released on personal recognizance has been admitted to bail for purposes of applying the constitutional release prohibition. The majority’s more limited construction undermines Arizona’s carefully structured constitutional and statutory scheme prohibiting the pretrial release of certain categories of persons charged with committing felony offenses.
¶ 26 As the majority points out, the phrase “admitted to bail” is not defined in our Constitution. Unlike my colleagues, however, I do not believe the meaning of this phrase as used in Section 22 and various statutes prohibiting “admission to bail” can be discerned by parsing either the definitions of dissimilar terms in Rule 7.1 or statutes that inclusively employ such phrases as “released on bah or on the defendant’s own recognizance.” Instead, I believe the proper interpretation of the phrase “admitted to bail,” when used in laws prohibiting release, is that it refers to any type of eligibility for court-sanctioned release from custody for pending felony charges. Thus, I conclude, as did the trial judge, that Heath was admitted to bail when released on her “own recognizance.”
¶27 The phrase “admitted to bail” is a term of historical legal art that conveys a determination by a court that a defendant is eligible to be released from custody. In its traditional usage, “bail” referred to the person or persons who obtained release of a person under arrest by assuming responsibility for that person’s appearance in court at the place and time designated in the “recognizance,” i.e., the written undertaking entered into by the bail. See, e.g., Revised Statutes of Arizona, Penal Code § 1215 (1913) (providing that if defendant’s forfeiture is not discharged, “the county attorney may ... proceed by action only against the bail upon their recognizance”). Although a person released on his own recognizance has not literally been released to the custody of bail, a personal recognizance release is “[a] species of bail in which the defendant acknowledges personally without sureties his obligation to appear in court at the next hearing or trial date of his case.” Black’s Law Dictionary 1030 (5th ed.1979) (emphasis added); see also Ballentine’s Law Dictionary 133 (1948) (defining “bail” as “[t]he release of a person from custody upon the undertaking of two or more persons for him, and also upon his own recognizance, that he shall appear to answer the charge against him at the time appointed”). As a Westlaw “allcas-es” search reveals, the term “admitted to bail on his own recognizance” (a concept that, under the majority’s reasoning, would be a non sequitur) appears repeatedly in American case law dating since 1801, including decisions of the United States Supreme Court.2 Similarly, I believe that, as used in Section 22(A)(2), “admitted to bail” means simply “released.” Under this interpretation, Section 22(A)(2) would then apply to anyone who commits a new felony offense while already released on a separate felony charge.3
¶ 28 The analogous bail statutes in Title 13 of the Arizona Revised Statutes provide further support for the proposition that the *125phrase “admitted to bail” in Section 22(A)(2) should be broadly construed in a commonsense manner to include personal recognizance releases. For example, A.R.S. § 13-3961(A) (Supp.2006) provides:
A person who is in custody shall not be admitted to bail if the proof is evident or the presumption great that the person is guilty of the offense and the offense charged is either:
1. A capital offense.
2. Sexual assault.
3. Sexual conduct with a minor who is under fifteen years of age.
4. Molestation of a child who is under fifteen years of age.
5. A serious felony offense if the person has entered or remained in the United States illegally. For the purposes of this paragraph, “serious felony offense” means any class 1, 2, 3 or 4 felony or any violation of section 28-1383.
(Emphasis added.) To similar effect, subsection C of the same statute provides: (Emphasis added.) In each of these statutes, the phrase “shall not be admitted to bail” is simply a way of saying that the person is not bailable, that is, that he is ineligible for release. The self-evident purpose of these statutes is to require that persons charged with the specified serious offenses or persons whose release would pose a danger to public safety remain in custody without any possibility of pretrial release. However, if one applies the majority’s construction of the parallel constitutional language to these statutes, § 13-3961(A) and (C) would forbid release on bail with sufficient sureties but permit “own recognizance” releases, a seemingly bizarre and unintended outcome. The potential for such outcomes is avoided if “admitted to bail” as used in Section 22 and the companion statutory scheme is construed to include own recognizance releases.4
A person who is in custody shall not be admitted to bail if the person is charged with a felony offense and the state certifies by motion and the court finds after a hearing on the matter that there is clear and convincing evidence that the person charged poses a substantial danger to another person or the community or engaged in conduct constituting a violent offense, that no condition or combination of conditions of release may be imposed that will reasonably assure the safety of the other person or the community and that the proof is evident or the presumption great that the person committed the offense for which the person is charged.
¶ 29 The problematic consequences of the majority’s holding can be further observed by considering its application to the remaining provisions of Section 22(A), which requires that “[a]ll persons charged with crime shall be bailable by sufficient sureties” except for the listed exceptions. The majority reasons that the trial court was not prohibited from releasing Heath because she had not been “admitted to bail” when she was released on her own recognizance. If, as contended by the majority, the concept of bail does not encompass “own recognizance” releases, then logically all categories of offenders that would not be “bailable” pursuant to the Section 22(A) exceptions would nonetheless always be eligible (in the court’s discretion) for release on their own recognizance. Presumably, my colleagues do not desire that the intent of the Section 22(A) exceptions to *126release eligibility be thwarted in this manner, yet that is the unavoidable consequence of their interpretation that the constitutional language “admitted to bail” excludes all unsecured releases.
¶ 30 In addition to relying on court rules regarding bail, the majority also cites various statutes that refer to both release on bail and release on recognizance in the same sentence. According to the majority, the use of these phrases in the same sentences supports its conclusion that Arizona “differentiate[s]” or “distinguishes” between own recognizance releases and bail releases. Although the legislature could have used the older (and perhaps archaic) “admitted to bail” language to reach the same result, the fact that it did not sheds no light on the question before us: whether a person released on her own recognizance has been “admitted to bail” as that term is used in Section 22(A)(2).
¶ 31 In summary, Section 22(A)(2) prohibits the further release of persons who commit new felony offenses while already on felony release. In my opinion, the majority improperly restricts the application of Section 22(A)(2) by excluding from its reach those persons who commit new offenses while released on them own recognizance. Accordingly, I would reinstate the trial court’s order in the 2006 case directing that defendant be held without eligibility for release on any basis.

1. In the November 7, 2006 general election, the voters approved Proposition 100 (House Concurrent Resolution 2028), which amended Section 22(A) by adding the following exception to the constitutional presumption of bail eligibility:
For serious felony offenses as prescribed by the legislature if the person charged has entered or remained in the United States illegally'and if the proof is evident or the presumption great as to the present charge.
With the passage of this amendment, A.R.S. § 13-3961(A) (Supp.2006) was amended by adding the following to the list of offenses that are not eligible for bail:
A serious felony offense if the personabas entered or remained in the United States illegally. For the purposes of this paragraph, "serious felony offense” means any class 1, 2, 3 or 4 felony or any violation of section 28-1383.
2006 Ariz. Sess. Laws, ch. 380, § 3.


. Cases in which the phrase appears include United States v. Duane, 1 Wall.C.C. 102, 102 (1801) (mentioning that defendant had been "admitted to bail on his own recognizance”); Ex Parte McCardle, 73 U.S. (6 Wall.) 318, 320, 18 L.Ed. 816 (1867) (same); United States v. Vuitch, 402 U.S. 62, 82 n. 1, 91 S.Ct. 1294, 28 L.Ed.2d 601 (1971) (quoting a former version of 18 U.S.C. § 3731, as requiring that "the defendant shall be admitted to bail on his own recognizance” in all cases in which the United States was permitted to appeal criminal cases directly to the Supreme Court from federal district courts). This particular phrase also appears in decisions from courts in the following states or territories: Alaska, California, Idaho, Illinois, Louisiana, Michigan, Nevada, New Jersey, New York, North Dakota, Ohio, Oklahoma, Tennessee, Utah, Washington, and Wisconsin.


. Former or current statutes in several other states explicitly treat a release on one’s own recognizance as an admission to bail. See, e.g., Mass Gen. Laws ch. 276, § 58 (1971) (providing that a prisoner "shall” be admitted "to bail on his personal recognizance without surety unless ... [it is determined] that such a release will not reasonably assure the appearance of the prisoner before the court.”); 59 Okl.St.Ann. § 1334(A) (2000) ("Any person in custody ... may be admitted to bail on his personal recognizance subject to such conditions as the court or magistrate may reasonably prescribe to assure his appearance when required.”); Utah Code Ann. § 77-20-1(2) (1953) ("Any person who may be admitted to bail may be released either on his own recognizance or upon posting bail.... ”).


. Heath mistakenly relies on People v. Virgin, 302 Ill.App.3d 438, 236 Ill.Dec. 252, 707 N.E.2d 97 (1998), for the proposition that a defendant released on his own recognizance has not been admitted to bail. After his arrest, Virgin posted a bond, which was returned to his attorney after there was a finding of no probable cause at a preliminary hearing. Id., 236 Ill.Dec. at 261, 707 N.E.2d at 106. Subsequently, Virgin was indicted and appeared for arraignment pursuant to a “notice” mailed to his father's address. Id. This is what transpired next:
Following the arraignment, the judge failed to set bond. Defendant signed no bond slip indi-eating he was admitted to any bond. The court did not order that defendant be released on his own recognizance, upon deposit of 10% of the bail, or by deposit of an amount of cash, stocks, bonds or real estate at the time he was arraigned. Defendant was simply released into the community and continued to appear at subsequent proceedings of his own accord.
Id. Obviously, a defendant who is allowed to simply walk out of a courtroom with no release conditions being set has not been “admitted to bail.” However, Heath, unlike Virgin, was released on her own recognizance pursuant to court rule.